PD-1223-15

LEONARDO RIVAS,                                 §                  IN THE COURT OF
TDCO-CID tOl^O^H                                §
                                                §
        Appellant/Petitioner,                   §
                                                §
      US.                                       §                  CRIMINAL APPEALS
                                                §
THE STATE OF TEXAS,                                                               RECEPVED m
                                                                                COURT OF CMALA^/'j?
        Appellee/Respondent.                    §                  OF   TEXAS
                                                §                                   SEP 18 2015
                                                §

                      APPELLANT'S MOTION FOR EXTENSION OF TIME TO
                        FILE PETITION FOR DISCRETIONARY REl/IEhl

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Appellant Leonardo Rivas respectfully moves the Court for a 90-day exten
sion of time, or until December 2, 2015, to file his Petition for Discretionary
Review (PDR), as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).                         FiLED IN
                                                                                COURT OF CRIMINAL APPEALS
        1.   This case is presently pending in the Fourth Court of Appeals, San
                                                                                        c.cp 18 2G15
Antonio, Texas.                                                                         ^~

        2.   The style and number of the case is Leonardo Rivas v. State #fOfeTfeAg§>pta, Clerk
Appeal No. 04-14-001BO-CR.

        3.   The style and number of the case in the trial court is State of Texas

v. Leonardo Rivas, Cause No. 12-04-10954-CR; from the 38th District Court of

San   Antonio.


        4.   The San Antonio Court of Appeals affirmed the convictions on August 19,
2015.


        5.   The date of the Court of Appeals' judgment is August 19, 2015.

        6.   The present deadline for filing a PDR is September 18, 2015.               The

present deadline for filing a motion for extension of time to file a PDR under

Tex.R.App.P. 68.2(c) is October 3, 2015.

        7.   The length of time requested for the extension is 90 days from the

Appellant's Motion for Extension of Time to File Petition for Discretionary Review - Page 1
present deadline for filing a motion for extension of time to file a PDR under

Tex.R.App.P. 68.2(c).

       8.    The number of extensions previously granted regarding the item in

question is none.

       9.    The facts relied upon to show good cause for the requested extension

are:



       a. Leonardo was represented by court-appointed counsel during the appeal
       of this conviction to the Court of Appeals.

       b.    The trial court has not appointed counsel to file a PDR.

       c.    Leonardo's brother Michael who is also codefendant and is presently
       incarcerated at;the Connally Unit in Kenedy, Texas, is having Leonardo's
       PDR prepared at the Connally Unit. Leonardo is incarcerated at the
       Medina County Jail in Hondo, Texas awaiting trial on an unrelated charge.
       Leonardo needs time to have the PDR prepared and mailed home for copies
       for filing and service and mailed to him at the Medina County Jail so he
       can sign, date and file the PDR.

       d. The legal and factual issues addressed by the Court of Appeals are
       complex, and Leonardo cannot adequately prepare his PDR before the present
       deadline.


       10.    Leonardo does not have the time or the resources to ask opposing

counsel whether he or she has any objections to this Motion.                   The granting of

this Motion will not be prejudicial to the State because it will not undue past

executed effects of the judgment.

       WHEREFORE, Appellant Leonardo Rivas respectfully moves the Court for a

90-day extension of time, or until December 2, 2015, to file his Petition for
Discretionary Review, as authorized by Tex.R.App.P. 10.5(b) and 68.2(c).
   SUBMITTED and SUBSCRIBED on this the ll day of. )£af£h\P&< > 2015 •
                                                             Respectfully submitt

                                                             J%^7< >*#r/o             M
                                                             Leonardo Rivas, Pro Se
                                                             Medina County Jail
                                                             801 Ave,. Y
                                                             Hondo,   Texas 78861




Appellant's Motion
                     for Extension of Tine to File Petition far Discretionary Review - Page
                      &   t {,»,?* -




                                            DECLARATION


           "I, Leonardo Rivas, presently incarcerated in the Medina County
      Jail in Medina County, Texas, declare under penalty of perjury under
      Chapter 132 of the Texas Civil Practice and Remedies Code and 28
      U.S.C. § 1746, that the facts stated in this Motion for Extension of
      Time are true and correct and that I handed this Motion to the jailer
      for mailing on this date in a postpaid package.

             "Executed on this the        H   day of   %y7&4&£,.
                                                           Leonardo Rivas


                                       CERTIFICATE OF SERVICE


      Icertify that on this the /V day of u£fjr£h(&£<